77 F.3d 486
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Lavandris JOHNSON, Appellant.
No. 95-3127.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 7, 1996.Filed Feb. 23, 1996.

Before FAGG, BOWMAN and HANSEN, Circuit Judges.
PER CURIAM.


1
Lavandris Johnson appeals from the 1,013-month sentence imposed by the district court1 following resentencing pursuant to this court's remand order in United States v. Johnson, 56 F.3d 947, 957 n. 5, 959 (8th Cir.1995).   Johnson's original trial counsel, appointed on appeal, has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and a motion to withdraw.   Although granted leave, Johnson has not filed a pro se supplemental brief.


2
The law-of-the-case doctrine controls the claims Johnson raised in his original direct appeal, see United States v. Bartsh, 69 F.3d 864, 866-67 (8th Cir.1995), and Johnson has waived the right to raise any new issues in this appeal, see United States v. Kress, 58 F.3d 370, 373-74 (8th Cir.1995).   After conducting a review in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we conclude there are no nonfrivolous issues.   We grant counsel's motion to withdraw.


3
Accordingly, the judgment is affirmed.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri